START, C. J.
I concur in the result. My understanding is that a deed takes effect only from its delivery, and not from its date. When deposited in escrow, nothing passes by it until the condition is performed, and the title of the grantee dates only from the final delivery of the deed to him, except in cases where it is shown that the intention of the parties was otherwise, or the ends of justice required the application of a different rule. Andrews v. Farnham, 29 Minn. 246, 13 N. W. 161; Lindley v. Groff, 37 Minn. 338, 34 N. W. 26. Therefore it seems to me that the burden was upon respondent in this case to show that it was within the exception to the general rule stated.